DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Line 16 of page 9 of the submitted specification should be amended to recite “parallel to.”
Line 28 of page 7, line 26 of page 9, line 1 of page 12, and line 10 of page 12 should each be amended to recite “in-between.”

Claim Objections
Claims 1–20 are objected to because of the following informalities:
Line 18 of claim 1 should be amended to recite “the structural base.”
Each of dependent claims 1–20 should have the end of their preambles recite “further comprising” instead of “comprises.”
Line 9 of claim 11 should be amended to recite “parallel to.”
The second-to-last line of claim 11 should be amended to recite “in-between.”

Allowable Subject Matter
Claims 1–20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ye (CN 107801786 A), Kievlä (EP 0 470 515 A1), Jeong et al. (KR 20-0429212 Y1), Weiss (US Pat. 4,693,610).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761